Citation Nr: 1025619	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-15 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a hemorrhoidectomy.  

2. Entielement to service connection for hemorrhoids.   


REPRESENTATION

Veteran represented by:	Jesse L. Kearney, Esq.


ATTORNEY FOR THE BOARD

T. R. Bodger



INTRODUCTION

The Veteran served on active duty from December 1982 to December 
1991.  
 
This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision, which denied the Veteran's 
claims.  

The Veteran submitted additional evidence that was not reviewed 
by the RO prior to the issuance of the April 2008 statement of 
the case.  Such evidence was accompanied by a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304(c)(2009).  

The Board notes that in an appeal certification worksheet dated 
in March 2009, the RO indicated that the Veteran did not wish to 
pursue his 38 U.S.C.A. § 1151 claim. However, withdrawals of 
appeals must be in writing, unless on record at a hearing.  38 
C.F.R. § 20.204 (2009).  Although the Veteran asserted in his May 
2008 VA Form 9 that the issue of 38 U.S.C.A. § 1151 had been 
filed separately through his attorney, the Board finds that such 
language does not necessarily suggest that the Veteran truly 
intended to withdraw such claim.  Therefore, the Board finds that 
this claim has not been withdrawn and remains on appeal. 


FINDINGS OF FACT

1.  There is no competent medical evidence establishing that the 
July 2006 hemorrhoidectomy resulted in additional disability due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, or an 
event not reasonably foreseeable.

2.  The Veteran's hemorrhoids are not shown by credible lay or 
medical evidence to have had their onset in service or for many 
years thereafter and are not otherwise shown by competent 
evidence to be associated with the Veteran's active duty. 




CONCLUSIONS OF LAW

1. The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of the July 2006 
hemorrhoidectomy performed at a VA facility have not been met. 38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2009).

2.  The Veteran's hemorrhoids were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does not 
have to discuss each piece of evidence). The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim. The Veteran 
must not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant). 
 
The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	 Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's service connection claims.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 
473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements.  Dingess, 19 Vet. App. at 490.    

Prior to initial adjudication of the Veteran's 38 U.S.C.A. § 1151 
claim, a March 2007 letter notified the Veteran of the 
information and evidence needed to substantiate a claim for 
compensation benefits under 38 U.S.C.A. § 1151, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  Further, 
with respect to the service connection claim, a July 2006 letter 
fully satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board concludes that VA's duty to assist has been satisfied.  
The Veteran's service treatment records, VA medical records are 
in the file, and private medical records have been associated 
with the claims file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to his claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Veteran was afforded a VA examination in June 2007 to assess 
any residuals of his July 2006 hemorrhoidectomy and assess 
whether the VAMC had acted negligently in rendering care.  As 
will be discussed below, the medical opinion is adequate as it is 
predicated on a full review of the claims file, including 
pertinent treatment records, and a physical examination of the 
Veteran.  It is well reasoned and provides rationale for the 
opinion provided.  See Barr v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to his service connection claim, the Veteran was not 
accorded a VA examination.  However, as the Board will discuss in 
further detail in the following decision, there is no credible 
lay or medical evidence suggesting a continuity of symptomatology 
since service, and no competent medical evidence otherwise 
linking such disability to service.  Thus, a remand to accord the 
agency of original jurisdiction an opportunity to schedule the 
Veteran for a VA examination relevant to this claim is not 
required.  See McLendon, 20 Vet. App. 79.  

Any error is harmless as there is no indication that any failure 
of the VA to provide additional notice or assistance reasonably 
affects the outcome of this case.  See Newhouse v. Nicholson, 497 
F.3d 1298 (2007).

II.	38 U.S.C.A. § 1151

In general, when a veteran experiences additional disability as 
the result of hospital care, medical or surgical treatment, or 
examination furnished by VA, disability compensation shall be 
awarded in the same manner as if such additional disability or 
death were service connected.  38 U.S.C.A. § 1151 (West 2002). 
 
The provisions of 38 U.S.C.A. § 1151 provide that when there is 
no willful misconduct by a veteran, disability resulting from VA 
hospital care furnished to the Veteran will be compensated in the 
same manner as if service-connected if the disability was caused 
by (A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care or (B) an event which is not reasonably 
foreseeable. 
 
Pursuant to 38 C.F.R. § 3.361, to determine whether additional 
disability exists within the meaning of § 1151, the Veteran's 
condition immediately prior to the beginning of the hospital 
care, medical or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy (CWT) 
program upon which the claim is based is compared to his or her 
condition after such care, treatment, examination, services, or 
program has been completed.  Each body part or system involved is 
considered separately.  38 C.F.R. § 3.361(b) (2009).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the Veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and that 
the veteran has an additional disability or died does not 
establish cause.  38 C.F.R. § 3.361(c)(1) (2009).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress. 38 C.F.R. § 3.361(c)(2) (2009).  Additional 
disability or death caused by a veteran's failure to follow 
properly given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  38 C.F.R. § 
3.361(c)(3) (2009).

The proximate cause of disability or death is the action or event 
that directly caused the disability or death, as distinguished 
from a remote contributing cause.  38 C.F.R. § 3.361(d) (2009).  
To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health care 
provider or  (ii) that VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.  38 C.F.R. § 3.361(c) and (d)(1) (2009). 
 
As an initial matter, the medical records indicate that the 
Veteran was apprised of the benefits, risks, and possible side 
effects and an informed consent was obtained prior to his July 
2006 hemorrhoidectomy.  The Veteran has not alleged and it is not 
otherwise suggested by the medical evidence that the 
complications he experienced were not reasonably foreseeable.  
Instead, the Veteran essentially asserts that the surgery and 
treatment he underwent at a VA facility in July 2006 was 
negligent and resulted in additional disability.  
 
The record reflects that the Veteran suffered from internal and 
external hemorrhoids for which a hemorrhoidectomy was scheduled.  
This procedure was performed at the Little Rock VA Medical Center 
(VAMC) in July 2006.  After the surgery, the Veteran suffered an 
apparent seizure episode with massive rectal bleeding.  The 
Veteran was immediately taken back to the operating room for 
evaluation, a colonoscopy was performed, and no active bleeders 
were found.  He was observed for three days and no subsequent 
episodes of rectal bleeding where found.  He was thereafter 
discharged.  Private treatment notes as well as VA records 
indicate that that the Veteran was admitted to a private hospital 
five days later due severe rectal bleeding.  He was given a blood 
transfusion and underwent emergency surgery to repair the 
bleeder.  He was then discharged.  The Veteran's diagnoses upon 
discharge from the private hospital were severe rectal bleeding 
secondary to post-operative hemorrhoidectomy, hypotension, and 
severe anemia secondary to rectal bleeding.  

Post-operative treatment records indicate that in August 2006 the 
Veteran returned to the VAMC for a follow-up appointment where 
the examiner noted that the wound had not yet closed and 
indicated that the Veteran was developing anal stenosis.  The 
Veteran was scheduled for an anal dilation which was performed in 
September 2006.  At that time, the Veteran reported improvement 
in the size of his bowl movements as well as in his discomfort 
and denied rectal bleeding.  

The Veteran was provided a June 2007 VA examination to assess any 
residuals of his hemorrhoidectomy and the alleged negligence of 
the VAMC.  The claims file was available to and reviewed by the 
examiner.  The examiner explained that the Veteran was evaluated 
when he bled after his hemorrhoidectomy and that no cause for the 
bleeding was identified.  The examiner indicated that the Veteran 
was kept in the hospital an appropriate period of time before he 
was discharged where he experienced subsequent rectal bleeding 
and was treated at a private hospital.  The examiner indicated 
that the Veteran's life-threatening emergency was properly 
handled by the physicians at the private hospital.  Although the 
Veteran was not transferred to VA following his admittance to the 
private hospital, the VA was kept apprised of the Veteran's 
situation.  On physical examination, the examiner noted that the 
hemorrhoidectomy was healing well and there were no apparent 
difficulties with the excision.  He also indicated that the 
Veteran had good sphincter tone.  The June 2006 VA examiner 
ultimately opined that there was no negligence in relation to the 
hemorrhoidectomy.  

The Board finds this opinion to be the most probative evidence of 
record as to whether there was negligence or some other form of 
fault on the part of VA.  The competent health care provider 
reviewed the Veteran's documented medical history and conducted a 
thorough physical examination and interview.  The examiner 
explained that, although the specific cause of the bleeding could 
not be identified, that the Veteran was kept in the hospital an 
appropriate period of time before he was discharged and there was 
no evidence of negligence on the part of VA.  

The Board notes that the only contrary evidence suggesting 
negligence or other fault on the part of VA are the Veteran's own 
statements in support of claim.  However, it is well established 
that a layperson without medical training, such as the Veteran, 
is not qualified to render opinions on complex medical matters.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1).  Certainly, the Veteran is 
competent to describe the specific problems he experienced 
following surgery, and, to that extent, his statements are 
entitled to some probative weight.  Ultimately, however, the 
Board places more weight on the findings of the competent health 
care specialist discussed above in determining whether there was 
fault on the part of VA as contemplated by 38 U.S.C.A. § 1151.

The Veteran also submitted a letter dated August 2006 from the 
physician who performed the emergency hemorrhoidectomy at the 
private hospital to support his claim.  However, as this 
statement does not directly comment on the standard of care 
provided at the VAMC, the Board finds it to be of little 
probative value.  

The doctrine of reasonable doubt was considered by the Board; 
however, as the preponderance of the evidence is against the 
Veteran's claim pursuant to 38 U.S.C.A. § 1151 for residuals of a 
hemorrhoidectomy.  The doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

III.	  Service Connection

The Veteran contends that his hemorrhoids resulted from his 
military service.  For the reasons that follow, the Board 
concludes that service connection is not warranted. 
 
Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 
 
In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see 
also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999). 

Post-service medical records provide that the Veteran was 
diagnosed with hemorrhoids and thus a current disability has been 
established.  The Board turns to the issues of in-service 
incurrence or aggravation and nexus.  

Service treatment records indicate that in May 1987, the Veteran 
complained of and was assessed with abdominal pain.  An October 
1988 note shows the Veteran complained of left lower abdominal 
pain.  Rectal examination showed a normal sphincter tone, a flat, 
non-tender prostate, and no masses.  The November 1991 separation 
examination report indicates a normal rectum and anus.  The 
Veteran also specifically denied any problems with his rectal 
area in the November 1991 Report of Medical History.  

Post service medical records show that in October 1996 the 
Veteran complained of lower abdominal pain.  The treatment note 
and a pathology report indicate no rectal masses, lesions, or 
internal hemorrhoids were found.  A follow-up treatment note also 
dated in October 1996 indicates that the Veteran had external 
hemorrhoids which were treated with medication.  An August 1999 
VA treatment note provides that the Veteran had a few external 
hemorrhoid tags which were well controlled with medication.  

Internal hemorrhoid structures were found during a May 2006 VA 
outpatient appointment and a hemorrhoidectomy was scheduled due 
to bleeding associated with the structures.  In July 2006, the 
Veteran submitted to his hemorrhoidectomy.  After an episode of 
post-operative bleeding and repair, he was discharged.  Private 
treatment records dated in July 2006 reveal that he was admitted 
five days after his surgery for post-operative bleeding.  An 
October 2009 treatment note indicates that a July 2009 
colonoscopy showed internal hemorrhoids.  

The Veteran asserted that he was treated for hemorrhoids in 
service and subsequently in 1996.  Certainly, the Board 
recognizes that the Veteran is competent to report the presence 
of a disorder such as hemorrhoids, which is of a nature that 
lends itself to lay observation.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007).  However, the Board must also 
consider the credibility of such statements, and his service 
treatment records not only reflect that physical examination 
revealed no evidence of hemorrhoids at separation, but also that 
he specifically denied any history of problems with his rectal 
area.  In contrast, the Veteran did report a history of several 
other problems, including bleeding gums, which strongly suggests 
that, had he experienced hemorrhoids, such would have been 
reported at that time. 

In this regard, the Board has considered the decision in Buchanan 
v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein 
the United States Court of Appeals for the Federal Circuit 
determined that the Board erred by finding that a claimant's 
report of in-service symptoms lacked credibility solely because 
there was no objective medical evidence corroborating those 
symptoms at the time.  However, the Board believes the instant 
case is clearly distinguishable, as the Board is not relying 
solely upon a general absence of documented complaints during 
service and for several years after service.  Rather, it is 
relying on the fact that the Veteran specifically denied having 
any history of rectal problems at separation, at which time there 
was also no objective evidence of any hemorrhoid problems.

Given the Veteran's specific denial of a history of rectal 
problems at separation, the Board finds his current assertions of 
a continuity of symptomatology since service not credible.  
Moreover, the claims file contains no competent medical evidence 
associating the currently diagnosed hemorrhoids with the 
Veteran's active duty.  Consequently, the Board finds that the 
post-service medical evidence of record documenting the first 
evidence of hemorrhoids many years after service to be the most 
probative evidence as to the date of onset of the disability.   
 
For these reasons, the Board finds that the preponderance of the 
evidence is against the service connection claim.  The benefit-
of-the-doubt rule does not apply, and this claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990). 



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals from hemorrhoidectomy is denied.  

Entitlement to service connection for hemorrhoids is denied.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


